Citation Nr: 1100574	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of a bilateral hearing loss disability, currently 
rated as 20 percent disabling.

2.  Evaluation of psoriasis (variously diagnosed as tinea cruris 
with dermatitis), currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from January 1971 to January 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In connection with his appeal, the appellant testified before the 
undersigned Veterans Law Judge in August 2009.  A transcript of 
the hearing has been associated with the claims file.

This case was remanded by the Board in October 2009 for further 
development.  

The issue of entitlement to an increased rating for residuals of 
compound fracture, right thumb, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  On VA audiometric examination in February 2010, the right ear 
had an average decibel loss of 39 with a speech recognition score 
of 75 percent (Level IV).  The left ear had an average decibel 
loss of 41 with a speech recognition score of 74 percent (Level 
IV).

2.  In an October 2010 statement, the appellant indicated that he 
wished to withdraw his appeal for an evaluation higher than 60 
percent disabling for psoriasis and that he was satisfied with 
his disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent 
disabling for bilateral hearing loss disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2010).

2.  The criteria for withdrawal of the appeal for an evaluation 
higher than 60 percent disabling for psoriasis have been met. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
October 2005, April 2006 and May 2008.  The Board notes that the 
appellant is challenging the disability evaluation assigned 
following the grant of service connection.  In Dingess, the U.S. 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty 
to notify in this case has been satisfied.

Moreover, the Board notes that the appellant was afforded a 
hearing before the undersigned Veterans Law Judge (not a hearing 
officer) in August 2009.  At the start of the hearing, the VLJ 
clarified the issues on appeal.  During the hearing, there was 
discussion regarding additional evidence.  This action 
supplements VA's compliance with the VCAA and satisfies 38 C.F.R. 
§ 3.103.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). In 
connection with the current appeal, appropriate examinations have 
been conducted and available service records have been obtained.  
We also note that the VA examinations were adequate. The 
examiners reviewed the history, established clinical findings and 
presented reasons for the opinions.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained. No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

Legal Criteria and Analysis

Evaluation of Bilateral Hearing Loss Disability

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and that a uniform 
rating is warranted during the time frame addressed in this 
decision.

The appellant's service-connected bilateral hearing loss 
disability has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average pure tone hearing 
threshold level, as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per 
second, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing impairment 
from Table VI or VIa. 38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average intersect. 
38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing, 
while the vertical columns represent the ear having the poorer 
hearing.  The percentage evaluation is located at the point where 
the row and column intersect. 38 C.F.R. § 4.85(e). In addition, 
38 C.F.R. § 4.86 applies to exceptional patterns of hearing 
impairment.  Under its provisions, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman Numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately. When the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher numeral. 38 C.F.R. § 4.86.

On the October 2005 audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
35
30
LEFT
20
10
35
55

The appellant had a pure tone average of 21.25 for the right ear 
and 30 for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 percent 
in left ear.  

On the November 2005 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
30
40
LEFT
20
25
40
60

The appellant had a pure tone average of 27.5 for the right ear 
and 36.25 for the left ear.  Speech audiometry revealed speech 
recognition ability of 60 percent in the right ear and 62 percent 
in left ear.  



On the January 2007 audiological examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
75
80
LEFT
55
55
70
80

The appellant had a pure tone average of 65 for the right ear and 
65 for the left ear.  Speech audiometry revealed speech 
recognition ability of 56 percent in the right ear and 52 percent 
in left ear.  

On the March 2007 VA compensation and pension examination, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
45
60
LEFT
30
40
45
60

The appellant had a pure tone average of 42.5 for the right ear 
and 43.75 for the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear and 84 percent 
in left ear.  

The appellant was examined in July 2009.  However, those 
examination results are not suitable for rating purposes.  

In a July 2009 statement, K.G. related that he worked with the 
appellant after he returned from service and that the appellant 
failed his first hearing test.  K.G. stated that the appellant 
has had hearing problems since returning home from service and 
that he continues to have problems.  

In his August 2009 hearing, the appellant stated that his hearing 
had worsened and that he wore hearing aids.   

On the February 2010 VA compensation and pension examination, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
45
55
LEFT
25
30
50
60

The appellant had a pure tone average of 41.25 for the right ear 
and 38.75 for the left ear.  The examiner related that speech 
recognition was too unreliable to score for the right and left 
ears, but later in the examination stated that speech audiometry 
revealed speech recognition ability of 75 percent in the right 
ear and 74 percent in left ear.  

In an October 2010 statement, the appellant's wife related that 
the appellant's hearing loss caused difficulty with regular 
conversation to include understanding his grandchildren and 
telephone conversations.

The October 2005 audiological evaluation revealed an average 
right ear pure tone decibel loss of 21.25 with speech recognition 
of 96 percent.  This corresponds to a numeric designation of 
Level I hearing in the right ear.  38 C.F.R. § 4.87, Table VI 
(2010).  The appellant had a left ear average pure tone decibel 
loss of 30 with speech recognition of 92 percent.  These findings 
are consistent with Level I hearing in the left ear.  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The November 2005 audiological evaluation revealed an average 
right ear pure tone decibel loss of 27.5 with speech recognition 
of 60 percent.  This corresponds to a numeric designation of 
Level V hearing in the right ear.  38 C.F.R. § 4.87, Table VI 
(2010).  The appellant had a left ear average pure tone decibel 
loss of 36.25 with speech recognition of 62 percent.  These 
findings are consistent with Level V hearing in the left ear.  
These combined numeric designations result in a rating of 20 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2010).  

The January 2007 audiological evaluation revealed an average 
right ear pure tone decibel loss of 65 with speech recognition of 
56 percent.  This corresponds to a numeric designation of Level 
VII hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  
The appellant had a left ear average pure tone decibel loss of 65 
with speech recognition of 52 percent.  These findings are 
consistent with Level VII hearing in the left ear.  These 
combined numeric designations result in a rating of 40 percent 
under Diagnostic Code 6100, if we believed that the results were 
an accurate indicator of his acuity.  38 C.F.R. § 4.85, Table VII 
(2010).  

The March 2007 audiological evaluation revealed an average right 
ear pure tone decibel loss of 42.5 with speech recognition of 86 
percent.  This corresponds to a numeric designation of Level II 
hearing in the right ear.  38 C.F.R. § 4.87, Table VI (2010).  
The appellant had a left ear average pure tone decibel loss of 
43.75 with speech recognition of 84 percent.  These findings are 
consistent with Level II hearing in the left ear.  These combined 
numeric designations result in a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).  

The February 2010 audiological evaluation revealed an average 
right ear pure tone decibel loss of 41.25 with speech recognition 
of 75 percent.  This corresponds to a numeric designation of 
Level IV hearing in the right ear.  38 C.F.R. § 4.87, Table VI 
(2010).  The appellant had a left ear average pure tone decibel 
loss of 38.75 with speech recognition of 74 percent.  These 
findings are consistent with Level IV hearing in the left ear.  
These combined numeric designations result in a rating of 10 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2010). 

As shown above, the audiometric examinations support a 20 percent 
rating for bilateral hearing loss disability and no more.  We 
recognize that the combined numeric designations in the January 
2007 examination.  However, we note that the results from this 
examination do not appear to be an accurate depiction of the 
appellant's bilateral hearing disability and are inconsistent 
with the other examinations of record.  In this regard, the 
examinations prior to January 2007 showed combined numeric 
designations of 0 and 20 percent disabling.  Furthermore, the 
appellant was reexamined in March 2007.  His combined numeric 
designation resulted in a rating of 0 percent disabling.  We also 
note that in the February 2010 examination his combined numeric 
designations resulted in a rating of 10 percent disabling.  The 
March 2007 and February 2010 examinations are more consistent 
with his examinations prior to the January 2007 examination.  As 
such, we find the examination results from January 2007 are an 
aberration, unreliable and inconsistent with the appellant's 
overall disability picture.  Based on the evidence as a whole, we 
find that the 20 percent rating accurately reflects the 
appellant's bilateral hearing loss disability.  More 
specifically, we conclude that there was not a material change in 
disability and that a staged rating is not warranted based upon 
an aberration.

The Board notes that the appellant's assertions that his hearing 
has deteriorated are credible.  We also find the lay statements 
from the appellant's friend and wife which discuss the 
appellant's hearing impairment credible.  However, in determining 
the actual degree of disability, the examination findings are 
more probative of the degree of impairment.  Moreover, as noted 
above, the Court has noted that the assignment of disability 
ratings for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered. Lendenmann, supra.  In this 
case, the numeric designations produce no more than a 20 percent 
disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.

Furthermore, the Board notes that the appellant does not have an 
exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 
given that the results of audiology testing did not show puretone 
thresholds at all four of the specific frequencies of 55 decibels 
or more, except for one test that has been discounted as wildly 
inconsistent with the other evidence of record.  The results also 
failed to show that the pure tone threshold were 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz. 
Accordingly, the 20 percent rating assigned accurately reflects 
the degree of the appellant's service-connected hearing 
impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, 
Diagnostic Code 6100.

Based on the foregoing, an evaluation higher than 20 percent 
disabling for bilateral hearing loss disability must be denied.  
Although the appellant asserts that his hearing loss is worse 
than evaluated, the medical evidence prepared by a skilled 
neutral professional is more probative.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board further notes that referral for extraschedular 
consideration is not warranted.  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
then the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third step 
is to refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra- 
schedular consideration is not in order.

Evaluation of Psoriasis 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in writing.  
It must include the name of the veteran, the applicable VA file 
number, and a statement that the appeal is being withdrawn.  38 
C.F.R. § 20.204 (2010).

In an October 2010 statement, the appellant stated that he agreed 
with the decision on his skin condition and that he was not 
appealing this issue.  The Board finds that this statement 
qualifies as a valid withdrawal of the appeal in accordance with 
the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have jurisdiction 
to review the claim for an evaluation higher than 60 percent 
disabling for psoriasis.


ORDER

An evaluation higher than 20 percent disabling for bilateral 
hearing loss disability is denied.  

The appeal for an evaluation higher than 60 percent disabling for 
psoriasis is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


